Appeal from a judgment of the Supreme Court at Special Term, entered September 15, 1977 in Clinton County, which denied an application for a writ of habeas corpus, without a hearing. On March 23, 1978 the Court of Appeals reversed defendant’s judgment of conviction and dismissed the indictment against him (People v West, 56 *759AD2d 955, revd 44 NY2d 656). Consequently, the present appeal has been rendered moot. Appeal dismissed, as moot, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.